Mande Armstrong was charged with contempt in a disciplinary proceeding against a Colorado attorney instituted by the attorney general on order of this court. Neither this disciplinary action nor this contempt charge was caused to be instituted by the interposition or action of our grievance committee. After issues joined, the cause was referred to a referee, Hon. Stanley T. *Page 588 
Wallbank, who filed his report September 22, 1932, finding respondent guilty of contempt of this court, whereupon respondent was allowed twenty days within which to file exceptions thereto. No exceptions were filed within that time.
The referee's report discloses that on or about March 25, 1929, respondent appeared before a certain grand jury sitting in and for the City and County of Denver and charged a Denver lawyer with gross unprofessional conduct, said testimony being given for the purpose of being, and to be, used in connection with disbarment proceedings against him.
In January, 1930, disbarment proceedings (No. 12,543) were instituted based, inter alia, upon said testimony, and therein respondent swore in effect that her sworn statements made before the grand jury were untrue.
The referee's report which sets forth in detail the charge and testimony herein and that given before Mr. Justice Burke, referee in the disbarment proceedings, should be approved and the respondent, Maude Armstrong, should be adjudged guilty of criminal contempt of this court.
MR. JUSTICE CAMPBELL and MR. JUSTICE ALTER concur.